     Case 0:20-cv-61297-RKA
                    Case 19-22407-SMG
                              Document 67-2
                                        ClaimEntered
                                              9-1 Filed
                                                     on FLSD
                                                         10/10/19
                                                              DocketPage
                                                                     02/26/2021
                                                                         1 of 6 Page 1 of 14
  Fill in this information to identify the case:                                                                                                     RCS 035

  Debtor 1              JOSEPH AMODIO
                        ________________________________________________________________

  Debtor 2              ________________________________________________________________
  (Spouse, if filing)

                                          SOUTHERN
  United States Bankruptcy Court for the: ______________________              FL
                                                                 District of ________
                                                                                         (State)
  Case number           1922407
                        ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                    04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current                MERRICK BANK
   creditor?                         ___________________________________________________________________________________________________________
                                     Name of the current creditor (the person or entity to be paid for this claim)

                                     Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                   No
   acquired from                        Yes. From whom?         ______________________________________________________________________________________________________
   someone else?

3. Where should notices              Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                           different)
   creditor be sent?
                                     Resurgent Capital Services
                                     _____________________________________________________                       _____________________________________________________
   Federal Rule of                   Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                    PO Box 10368
                                     ________________________________________________________                    ______________________________________________________
                                     Number      Street                                                          Number      Street

                                     Greenville, SC 29603-0368
                                     ________________________________________________________                    ______________________________________________________
                                     City                       State             ZIP Code                       City                       State             ZIP Code

                                     Contact phone    (866) 572-0265
                                                      ________________________                                   Contact phone   ________________________

                                     Contact email      askbk@resurgent.com
                                                       ________________________                                  Contact email   ________________________



                                     Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                      RSG-02230-686383439
                                     __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend                 No
   one already filed?
                                        Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                  MM / DD       / YYYY



5. Do you know if anyone                 No
   else has filed a proof               Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official Form 410                                                            Proof of Claim                                                             page 1
     Case 0:20-cv-61297-RKA
                    Case 19-22407-SMG
                              Document 67-2
                                        ClaimEntered
                                              9-1 Filed
                                                     on FLSD
                                                         10/10/19
                                                              DocketPage
                                                                     02/26/2021
                                                                         2 of 6 Page 2 of 14
                                                                                                                                        RCS 036


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the                                                                                                    1570 ____ ____ ____
                                    Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____
   debtor?



7. How much is the claim?           2,356.23
                                   $_____________________________. Does this amount include interest or other charges?
                                                                                 No
                                                                              Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card
                                 ______________________________________________________________________________



9. Is all or part of the claim      No
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:          $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed)_______%
                                              Fixed
                                              Variable



10. Is this claim based on a        No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a      No
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                   Proof of Claim                                                         page 2
     Case 0:20-cv-61297-RKA
                    Case 19-22407-SMG
                              Document 67-2
                                        ClaimEntered
                                              9-1 Filed
                                                     on FLSD
                                                         10/10/19
                                                              DocketPage
                                                                     02/26/2021
                                                                         3 of 6 Page 3 of 14
                                                                                                                                                     RCS 037


12. Is all or part of the claim           No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly              Domestic support obligations (including alimony and child support) under
                                               11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                             $____________________
   priority and partly
   nonpriority. For example,
   in some categories, the                    Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                       personal, family, or household use. 11 U.S.C. § 507(a)(7).                                         $____________________
   entitled to priority.
                                              Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                               bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                  $____________________
                                               11 U.S.C. § 507(a)(4).
                                              Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                              $____________________

                                              Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                  $____________________

                                              Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                  $____________________

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                            I am the creditor’s attorney or authorized agent.
 If you file this claim        I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                               I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                                     10/10/2019
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                       /s/ David Lamb
                                  ________________________________________________________________________
                                      Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                    David Lamb
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title
                                                          Claims Processor
                                                         _______________________________________________________________________________________________

                                  Company                Resurgent Capital Services _________________________________________________________________
                                                         __________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                PO Box 10368
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Greenville, SC 29603-0368
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone
                                                          (866) 572-0265
                                                         _____________________________                                Email          askbk@resurgent.com ___________
                                                                                                                                     _____________________




 Official Form 410                                                           Proof of Claim                                                                page 3
Case 0:20-cv-61297-RKA
               Case 19-22407-SMG
                         Document 67-2
                                   ClaimEntered
                                         9-1 Filed
                                                on FLSD
                                                    10/10/19
                                                         DocketPage
                                                                02/26/2021
                                                                    4 of 6 Page 4 of 14
                                                                                                                         RCS 038



                                                                                                                       PO Box 10368
                                                                                                          Greenville, SC 29603-0368

                                                                                                            Phone: (866) 572-0265
                                                                                                      Email: askbk@resurgent.com



                                                             Proof of Claim

                                                     Account Supplemental Data


   Bankruptcy Case Information
   Case Number:     1922407                                         District:   SOUTHERN DISTRICT OF FLORIDA
   Chapter:         13                                              Filer:      JOSEPH AMODIO
   Petition Date:   09/18/2019                                      Co-Filer:


   Creditor Information
   Current Creditor*: MERRICK BANK
   Original Creditor: Merrick Bank Corp
   Alternative Names (if any) for this creditor: Merrick Consumer
   Creditor at time of last transaction: Merrick Bank Corp


   Account Information
   Account Number (redacted): 1570
   Amount due as of the date the bankruptcy case was filed**: $2,356.23
   Principal**:     $2,356.23                                       Charge Off Date:         09/30/2016
   Interest**:      $0.00                                           Last Payment Date:       02/09/2016
   Fees**:          $0.00                                           Last Transaction Date:




   * Resurgent Capital Services services this account on behalf of the current creditor. Please send any bankruptcy or related
   notices on this account to our attention at the following address:
        Resurgent Capital Services
        PO Box 10368
        Greenville, SC 29603-0368
        Telephone No.      (866) 572-0265

   ** Information on this account was obtained from the data files received from the assignor and other information such as
   Bankruptcy Court records. Interest may include other finance charges.

   *** Please call Resurgent for additional information.
Case 0:20-cv-61297-RKA
               Case 19-22407-SMG
                         Document 67-2
                                   ClaimEntered
                                         9-1 Filed
                                                on FLSD
                                                    10/10/19
                                                         DocketPage
                                                                02/26/2021
                                                                    5 of 6 Page 5 of 14
                                                                            RCS 039
Case 0:20-cv-61297-RKA
               Case 19-22407-SMG
                         Document 67-2
                                   ClaimEntered
                                         9-1 Filed
                                                on FLSD
                                                    10/10/19
                                                         DocketPage
                                                                02/26/2021
                                                                    6 of 6 Page 6 of 14
                                                                            RCS 040
                               Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 7 of 14
                                                                          Account Event History                                                          RCS 041

                                                                          AccountID: 686383439
                                                                    Account Number:                       1570
                                                                           Start Date: 7/20/1920
                                                                           End Date: 7/20/2020
Borrower - Demographics - Current
   Seq       Date              SSN        Prefix            First Name                 Middle                       Last Name          Suffix   DOB
Debtor      2/25/2020          3340                Joseph                         G                  Amodio                                           /1955
No Demographic History Found


Borrower - Address - Current
   Seq                          Address                                    Address 2                                            City             State        Zip     Zip4
Debtor    2383 Bronze Oak Ln                                                                                  Braselton                         GA        30517     4094
No Address History Found


No Phone Numbers Found


No Phone Number History Found


No Contact Information Found


No Contact History Found


No Account Notes Found


No Payments Found


No Letters Found




                                                            Resurgent Capital Services - CONFIDENTIAL AND PROPRIETARY



                                                                         Page 1 of 4 - 7/20/2020 1:07:31 PM
                                  Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 8 of 14
                                                                                  Account Event History                                                                     RCS 042

                                                                                AccountID: 686383439
                                                                          Account Number:                          1570
                                                                                 Start Date: 7/20/1920
                                                                                 End Date: 7/20/2020
Collection Status History
   Date                              Collection Status                                   Account Status                                 User ID                              App Name
  2/25/2020 RTN - Returned To Client(Rank: 5)                             Closed (60)                                 SHERMAN\pstasyncservice                    PSTAsyncService
  2/24/2020 CRC - CLIENT OR SELLER REQUESTS ACCOUNT BACK(Rank: 5)         Putback (40)                                SHERMAN\cgrayson                           .Net SqlClient Data Provider
  10/8/2019 BCO - Bankruptcy Notification(Rank: 1)                        BK - Potential (20)                         SHERMAN\pstasyncservice                    PSTAsyncService
  10/7/2019 BAN - BANKRUPTCY (ANY CHAPTER)(Rank: 2)                       BK - Potential (20)                         SfgToAmAsyncService                        SFGtoAM Async Service

Placement History
   Date                           Type                     Placement Balance             System                         Servicer
   2/25/2020 Returned to Client                                        $2,356.23 EXT              Merrick\CWS
   2/25/2020 Recall                                                    $2,356.23 SHR              Resurgent - House
   10/8/2019 Bankruptcy                                                $2,356.23 ATL              Resurgent - BK
   10/8/2019 Recall                                                    $2,356.23 SHR              Resurgent - House
   10/7/2019 ReadyForPlacement                                         $2,356.23 SHR              Resurgent - House
No Disputes Found


No ACDV Records Found


No Dispute Queue Records Found


Borrower - Bankruptcy
     Seq          File Date          Chptr        Status    Status Date        Bar Date           Case          Trustee Claim      Trustee Claim   Court Claim        Court Claim     Tru Acct num
                                                                                                                Num Secured            Num         Num Secured           Num
                                                                                                                                     Unsecured                         Unsecured
Debtor                9/18/2019 13           15                 1/21/2020        12/31/2019 1922407                                                               9
No CBR Last Reported Data Found


No CBR History Found



                                                                Resurgent Capital Services - CONFIDENTIAL AND PROPRIETARY



                                                                                 Page 2 of 4 - 7/20/2020 1:07:31 PM
                           Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 9 of 14
                                                                        Account Event History                                      RCS 043

                                                                       AccountID: 686383439
                                                                 Account Number:                        1570
                                                                        Start Date: 7/20/1920
                                                                        End Date: 7/20/2020
Ownership Information
 Funding      Ending        Batch Type                 Owner               Funding Source                            Description
  10/7/2019            Purchase          Merrick\CWS                    Merrick\CWS            Portfolio 36100 Purchase
No OnBase Documents Found


No Legal Information Found


No Legal Suit Records Found


No Judgment Records Found


No Balance History Records Found


Additional Account Data




                                                          Resurgent Capital Services - CONFIDENTIAL AND PROPRIETARY



                                                                       Page 3 of 4 - 7/20/2020 1:07:31 PM
                               Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 10 of 14
                                                                       Account Event History                                                               RCS 044

                                                                    AccountID: 686383439
                                                              Account Number:                             1570
                                                                     Start Date: 7/20/1920
                                                                     End Date: 7/20/2020


                                                                       Total Current Balance: $2,356.23
Last Letter Date:                                   Last Call Date:                                              Last Skip Date:

Last Pmt Date: 2/9/2016                             Current Owner: Merrick\CWS                                   Last Purchase Date:
Last Pmt Amt: 0.0000                                Current Interest Rate: 0.0700                                Last Purchase Amt :

Last NSF Amt:                                       Daily Interest: 0.37                                         Interest Effect: Do Not Accrue Interest

Last NSF Date:                                      Interest Effective Date: 07/20/2020                          Last Interest Update: 10/7/2019

Total Pmt Txns:                                     Total NSF and Rev Txns:                                      Net Pmt Amt:

Chg Off Date: 9/30/2016                             Purchase Date: 10/7/2019                                     Funding Date: 10/7/2019

Chg Off Balance:                                    Out of Statute Date: 3/30/2022                               Funding Source: Merrick\CWS

Orig Placement Balance: $2,356.23                   Date of first Delinq: 3/30/2016                              Misc Data 1:

Putback Deadline:                                   Account Type: Bankcard                                       Misc Data 2:

Origination Date: 3/26/2013                         Original Creditor: Merrick Bank Corp                         Misc Data 3: Merrick Bank Corporation

                                                    Original Merchant: Merrick Consumer                          Misc Data 4: 2337805

CCA Number:                                         CCA Proposed Pmt:                                            CCA Accepted Pmt:

CCA Start Balance:                                  CCA Phone:

Interest Accrual Start Date:                        Servicer Interest Date:                                      Network Sub Servicer:




                                                     Resurgent Capital Services - CONFIDENTIAL AND PROPRIETARY



                                                                      Page 4 of 4 - 7/20/2020 1:07:31 PM
            Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 11 of 14
FileName                  LineNumber Merchant           AccountNumber       CurrentBalance   PrincipalBalance              RCS 045
                                                                                                                InterestBalance
20191007084748MerrDMLFile         53 [Redacted]         [Redacted]8347      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         54 [Redacted]         [Redacted]5381      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         55 [Redacted]         [Redacted]2510      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         56 [Redacted]         [Redacted]0595      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         57 [Redacted]         [Redacted]7530      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         58 [Redacted]         [Redacted]4292      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         59 [Redacted]         [Redacted]5810      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         60 [Redacted]         [Redacted]1455      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         61 [Redacted]         [Redacted]8054      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         62 [Redacted]         [Redacted]8946      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         63 Merrick Consumer                1570   2356.23          1927.24            428.99
20191007084748MerrDMLFile         64 [Redacted]         [Redacted]1889      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         65 [Redacted]         [Redacted]9076      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         66 [Redacted]         [Redacted]1518      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         67 [Redacted]         [Redacted]5985      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         68 [Redacted]         [Redacted]3865      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         69 [Redacted]         [Redacted]0640      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         70 [Redacted]         [Redacted]8298      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         71 [Redacted]         [Redacted]0051      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         72 [Redacted]         [Redacted]4173      [Redacted]       [Redacted]         [Redacted]
20191007084748MerrDMLFile         73 [Redacted]         [Redacted]2991      [Redacted]       [Redacted]         [Redacted]
                        Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 12 of 14
PrincipalBalance_Chargeoff   InterestBalance_Chargeoff   FeesBalance_Chargeoff   InterestRate   LastPaymentAmount   LastPaymentDate      RCS 046
                                                                                                                                      ChargeOffDate
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
1927.24                      428.99                      0.0000                  0.00           0.0000              20160209          20160930
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
[Redacted]                   [Redacted]                  [Redacted]              [Redacted]     [Redacted]          [Redacted]        [Redacted]
                       Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 13 of 14
DebtorName        Address1             Address2     City         State        ZipCode      SocialSecurityNumber   DateofBirth   HomePhone    RCS 047
                                                                                                                                             EmployerAddress1
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
AMODIO,JOSEPH G   2383 BRONZE OAK LN                BRASELTON    GA           305174094          3340             1955          9999999999
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
[Redacted]        [Redacted]           [Redacted]   [Redacted]   [Redacted]   [Redacted]   [Redacted]             [Redacted]    [Redacted]   [Redacted]
                       Case 0:20-cv-61297-RKA Document 67-2 Entered on FLSD Docket 02/26/2021 Page 14 of 14
WorkPhone    Misc3                      DateOpened   Misc4        AcctTypeID                                  RCS 048
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
             MERRICK BANK CORPORATION   20130326     2337805      1
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
[Redacted]   [Redacted]                 [Redacted]   [Redacted]   [Redacted]
